Title: 1778 April 2. Thursday.
From: Adams, John
To: 


       Walked round the Town, to see the Chamber and Council of Commerce, the Parliament which was sitting, where We heard the Council. Then We went round to the Ship Yards &c. Made many Visits—dined at the Hotel D’Angleterre. Visited the Customhouse, the Post office—visited the Commandant of the Chateau Trompette, a Work of Vaubans—visited the Premiere President of the Parliament of Bourdeaux. Went to the Coffee house. Went to the Commedie—saw Les deux Avares. Supped at Messrs. Reuiles De Basmarein and Raimbaux.
      